Citation Nr: 0212500	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  97-23 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder 
(chronic obstructive pulmonary disease (COPD)) due to 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from October 1962 to April 
1969.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In June 2000, the Board remanded this case for further 
development.  The Board remanded the case in December 2000 
for further development.  The RO completed, to the extent 
possible, the requested development.  However, as the RO also 
has continued the denial of the appeal, those matters have 
been returned to the Board for further appellate 
consideration.  

It appears that the veteran wishes to revisit the matter of 
service connection for arthritis of the spine.  See VA Form 
21-4138, Statement in Support of Claim, dated and received in 
June 2002.  As noted in the Introduction portion of the 
Board's June 2000 remand, that claim was abandoned.  
Therefore, the Board now refers the matter to the RO for the 
appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  There is no competent (medical) evidence linking the 
manifestation of COPD after service to exposure to Agent 
Orange.

CONCLUSION OF LAW

Service connection for COPD due to herbicide exposure is not 
warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the June 1997 statement of the case, and subsequently 
issued supplemental statements of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi,16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service records, including the veteran's DD Form 214 and 
DA Form 20, reflect the veteran's service in Vietnam. 

The enlistment examination of October 1962 and discharge 
examination of April 1969 revealed normal lungs and chest, 
and the veteran did not indicate a history of respiratory 
problems in the corresponding medical history reports.  The 
available service medical records are negative for complaints 
or treatment of respiratory disorders, and the veteran's 
chest x-ray taken in April 1969 was normal. 

Numerous VA and private medical records have been associated 
with the claims folder.  VA treatment records dated in the 
1990s document the treatment and diagnosis of COPD and sleep 
apnea.  Private treatment records reflect the treatment of an 
upper respiratory infection and bronchitis in 1993, as well 
as the veteran's hospitalization and treatment for COPD in 
November 1993.  When examined in December 1994 in connection 
with a state disability claim, a physician noted a chief 
diagnosis of emphysema.  Regarding his medical history, it 
was noted that the veteran was hospitalized and treated for 
bronchitis in 1984. 

A VA Agent Orange examination was conducted in November 1994.  
The veteran reported a 15 year history of breathing problems, 
and noted that he smoked 1-pack of cigarettes each day.  The 
examiner diagnosed COPD.  Moderate combined respiratory 
defect secondary to obstructed airway disease plus 
restriction secondary to obesity, was diagnosed by a 
physician who conducted a state disability examination in 
March 1995.  

During a July 1995 VA examination, the veteran reported that 
in 1983 to 1984, he had started to develop severe lung 
disease, and that it had slowly progressed since that time.  
The examiner diagnosed COPD.  

VA treatment records dated in 2000 and 2001 reflect ongoing 
complaints and treatment for COPD and sleep apnea.  

Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. § 
1110 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2001).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Here, the veteran contends that his COPD was caused by 
exposure to Agent Orange.  Exposure to Agent Orange is 
presumed for a veteran who served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) (1998).  Emphysema, 
COPD, and bronchitis are not among the listed respiratory 
diseases.  In this case, exposure to Agent Orange can be 
conceded based on the veteran's service in Vietnam, but there 
is no competent (medical) evidence tending to show that the 
veteran's diagnosis of COPD is related to such exposure is 
listed under 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, that is not the case here, since the record 
is void of any medical opinion which links COPD to any aspect 
of the veteran's service, including exposure to herbicides.

Regarding a respiratory condition, the service medical 
records contain no findings or diagnoses of respiratory 
conditions.  The first documented diagnosis of COPD is noted 
in records dated in the 1990s, years after the veteran's 
separation from service.  There is a reference to treatment 
for bronchitis in 1984.  Therefore, based on a longitudinal 
review of the record, the preponderance of the evidence shows 
that COPD was not incurred or aggravated during the veteran's 
service.  Furthermore, records documenting the treatment of 
respiratory conditions do not include any medical opinions 
that date the conditions back to the veteran's period of 
service, or link such conditions to any aspect of his 
service.  In fact, the VA examiner specifically charged with 
conducting the Agent Orange examination in November 1994, did 
not link the exposure to the current findings and diagnosis 
of COPD or any other respiratory disorder. 

Hence, the benefits sought on appeal are denied.

In reaching this decision the Board also notes that the 
appellant believes that his COPD is related to his military 
service.  Where the issue is factual in nature, (for example 
whether an incident or injury occurred in-service), competent 
lay testimony, including his testimony may constitute 
sufficient evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  The Court has held, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
As discussed above, no competent opinion has been offered 
linking COPD to the veteran's service, including claimed 
herbicide exposure.  Therefore, there is no competent 
evidence of record that supports the veteran's lay 
contentions.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for COPD due to exposure to 
herbicides has not been established, and the appeal is 
denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

